Fourth Court of Appeals
                                   San Antonio, Texas
                                           March 11, 2020

                                       No. 04-19-00196-CV

                      IN THE GUARDIANSHIP of James E. FAIRLEY,

                       From the Probate Court No. 2, Bexar County, Texas
                                 Trial Court No. 2011-PC-1068
                        Honorable Polly Jackson Spencer, Judge Presiding


                                           ORDER
Sitting:       Rebeca C. Martinez, Justice
               Patricia O. Alvarez, Justice
               Liza A. Rodriguez, Justice


        Appellant has filed a “Request that the Court Take Judicial Notice of the Undisputed
Facts and the Law.” To the extent that appellant requests this court to take judicial notice that the
Honorable Polly Jackson Spencer signed the 1994 administrative order regarding service of
citation in probate courts, we GRANT the motion. However, to the extent that appellant argues
the Judge Spencer’s order in the underlying case is void because she is disqualified on
constitutional grounds, the motion is DENIED.

Entered on this 11th day of March, 2020.

                                                                     PER CURIAM
ATTESTED TO: __________________________________
                         MICHAEL A. CRUZ,
                         Clerk of Court